Citation Nr: 9936234	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  93-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of loan guaranty indebtedness.


REPRESENTATION

Appellant represented by:	Paul J. Coselli, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969. 

This appeal initially arose from a March 1992 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (RO), 
which denied waiver of recovery of loan guaranty indebtedness 
in the original amount of $27, 675 because of bad faith. 

By decision in August 1995, the Board of Veterans' Appeals 
(Board) held that there was no bad faith, fraud or 
misrepresentation on the part of the veteran, and therefore, 
waiver of recovery of the loan guaranty indebtedness was not 
precluded by law.  The Board remanded the appeal in August 
1995 and May 1996.  In a decision dated May 13, 1997, the 
Board found that the preponderance of the evidence was 
against waiver of recovery of the loan guaranty indebtedness 
in the original calculated amount of $27,675.  The veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (Court).  In February 1999, the 
parties submitted a "Joint Motion For Remand To The Board 
And To Stay Further Proceedings."  In an order dated in 
March 1999, the Court granted the motion, and vacated the May 
13, 1997 Board decision which had denied the benefit sought 
on appeal.  [citation redacted].  A copy of the joint motion and the Court's 
Order have been incorporated into the veteran's claims 
folder.


FINDING OF FACT

The veteran's claim for waiver of recovery of loan guaranty 
indebtedness is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.



CONCLUSION OF LAW

The veteran's claim for service connection for waiver of 
recovery of loan guaranty indebtedness is well-grounded.  
38 C.F.R. § 5107(a) (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
veteran has asserted that it would be against equity and good 
conscience to require repayment of the indebtedness, and has 
provided financial status information in this regard.  As 
such, the Board finds that the veteran has presented a claim 
for a waiver of recovery of loan guaranty indebtedness which 
is not implausible when his contentions and the evidence of 
the record are viewed in the light most favorable to that 
claim. 


ORDER

The claim for waiver of recovery of loan guaranty 
indebtedness is well-grounded, and the appeal to this extent 
is granted.


REMAND

Having determined that the veteran's claim for waiver of 
recovery of loan guaranty indebtedness is well-grounded under 
38 U.S.C.A. § 5107(a), the Board is of the opinion that 
further development is warranted.

The August 1995 Board decision held that there was no bad 
faith, fraud or misrepresentation on the part of the veteran 
and therefore, waiver of recovery of the loan guaranty 
indebtedness was not precluded by law.  The appeal was 
remanded for consideration of whether collection of the loan 
guaranty indebtedness would be contrary to the principles of 
equity and good conscience.  

The May 2, 1996 Board remand provided that if the veteran's 
claim remained denied after specified development was 
undertaken, the RO was requested to provide the veteran and 
his representative with a supplemental statement of the case 
(SSOC).  It was requested that the SSOC specifically address 
those of the six elements found in 38 C.F.R. § 1.965 which 
the RO considered to be pertinent to the determination of 
whether the veteran should be accorded a waiver of his loan 
guaranty indebtedness under the standards of "equity and 
good conscience."  The remand specifically identified three 
of the factors to be addressed:  the fault of the veteran 
versus the fault of VA, the possibilities of unjust 
enrichment, and the possibility of undue hardship. 

The February 1999 joint motion pointed out that it appeared 
that the RO had failed to provide the veteran with an SSOC 
addressing the six elements set forth at 38 C.F.R. § 1.965, 
as requested by the Board's May 1996 remand.  The motion 
cited Stegall v. West, 11 Vet. App. 268 (1998), for the 
proposition that a remand by the Board confers on the veteran 
a right to compliance with the remand orders.  

In addition, the February 1999 joint motion pointed out that 
the actual document by which VA had guaranteed a mortgage on 
the veteran's home was not in the claims file.  The motion 
asserted that such document should be associated with the 
claims file.  

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.


Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all original 
documentation by which VA originally 
guaranteed the subject mortgage on the 
veteran's home.  

2.  After undertaking any additional 
development deemed warranted, the RO 
should readjudicate de novo the veteran's 
claim for waiver of recovery of the loan 
guaranty indebtedness.

3.  If the benefit sought is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  That supplemental statement 
of the case should specifically address 
those of the six elements found in 38 
C.F.R. § 1.965 which the RO considers to 
be pertinent to the determination of 
whether the veteran should be accorded a 
waiver of his loan guaranty indebtedness 
under the standards of "equity and good 
conscience."  In particular, the fault of 
the veteran versus the fault of the VA, 
the possibilities for unjust enrichment, 
and the possibility of undue hardship 
should be addressed.  The RO should also 
identify any other elements that should 
be applied to the facts and circumstances 
of this case indicating a need for 
reasonableness and moderation in the 
exercise of the Government's rights, such 
as whether the veteran attempted to 
mitigate the amount of the indebtedness 
through efforts to avoid foreclosure or 
through the proper maintenance of the 
subject property.

The veteran and his representative should be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 


